EXHIBIT 10.3

 


DIVESTITURE AND SOFTWARE LICENSE AGREEMENT

 

This Divestiture and Software License Agreement (this “Agreement”) is entered
into as of this 7th day of April, 2003 between MSC.Software Corporation, a
Delaware corporation having a principal place of business at 2 MacArthur Place,
Santa Ana, California 92707 (“MSC”) and Unigraphics Solutions, Inc., a wholly
owned subsidiary of Electronic Data Systems, Inc., a Delaware corporation,
having a place of business at 5400 Legacy Drive, Plano, Texas 75024 (“UGS”).

 

RECITALS

 

A.                                    The parties have been involved in a
proceeding before the Federal Trade Commission entitled In the Matter of
MSC.Software Corporation, which relates to MSC’s proprietary version of Nastran
finite element analysis software called “MSC.Nastran” (as defined below).

 

B.                                    On October 29, 2002, the Federal Trade
Commission issued a “Consent Order” In the Matter of MSC.Software Corporation
(attached as Exhibit 1 hereto).

 

C.                                    Pursuant to the terms of the Consent
Order, MSC desires to provide UGS with certain “Licensed Rights” (as defined
below) and supporting documentation relating to MSC.Nastran, as set forth in
this Agreement.

 

D.                                    UGS desires to purchase the Licensed
Rights and obtain such other information and documentation set forth in this
Agreement, subject to the terms and conditions herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I:  DEFINITIONS

 

1.1                               “Agreement Containing Consent Order” means the
agreement between MSC and the Commission setting forth the agreement of such
parties regarding the Consent Order and the procedures pursuant to which the
Consent Order will be finalized.

 

1.2                               “Commission” means the Federal Trade
Commission.

 

1.3                               “Complimentary Software” means any Software
intended to be used in conjunction with Nastran, including but not limited to
pre- and post-processors and meshers.

 

1.4                               “Consent Order” means the final Decision and
Order issued by the Commission In the Matter of MSC.Software Corporation, Docket
No. 9299, dated October 29, 2002 (attached as Exhibit 1 hereto and incorporated
by reference herein).

 

1.5                               “CSAR” means the entity formerly known as
Computerized Structural Analysis and Research Corp., a California corporation,
which was acquired by MSC on or about November 4, 1999.

 

1.6                               “Derivative Works” shall have the meaning set
forth in the United States Copyright Act (17 U.S.C. §101 et seq.).

 

1

--------------------------------------------------------------------------------


 

1.7                               “Distribution Partner” means a Person that UGS
enters into an agreement with for the purpose of distributing and/or marketing
products that incorporate and/or are covered by the Licensed Rights granted to
UGS pursuant to the terms and conditions of this Agreement.

 

1.8                               “Divestiture Fee” means the fees paid by UGS
pursuant to the payment terms set forth in Schedule A hereto [*].

 

1.9                               “Effective Date” means the date this
Agreement, having been duly executed by an authorized representative of each
party, is finally approved by the Commission.

 

1.10                        “End-User” means a Person who acquires directly from
UGS, or indirectly through a Distribution Partner, a license to use the Licensed
Rights.

 

1.11                        “Intellectual Property” means Software, inventions,
technology, formulations, specifications, patents, patent applications, trade
secrets, copyrights, know-how, research materials, technical information,
designs, drawings, manufacturing information, integration information, and
testing and quality control data.  For the purposes of this Agreement, the
definition of “Intellectual Property” does not encompass trademarks,
servicemarks or trade names, each of which is covered by the definition of
“Licensed Marks” set forth in Section 1.13, below.

 

1.12                        “License” has that meaning given in the Consent
Order.

 

1.13                        “Licensed Marks” means those trademarks,
servicemarks and/or trade names of the Licensed Rights owned by MSC.  MSC
represents that a complete and accurate list of these Licensed Marks as of
February 1, 2003 is set forth in Schedule D hereto (which shall be amended by
the parties to reflect those trademarks, servicemarks and/or trade names used by
or on behalf of MSC in connection with the Licensed Rights during the term of
this Agreement).

 

1.14                        “Licensed Rights” has that meaning given in the
Consent Order, a copy of which definition is set forth in Schedule B.

 

1.15                        “MSC.Nastran” has that meaning given in the Consent
Order, which is “the proprietary version of Nastran developed, distributed or
licensed by MSC, excluding the following MSC products: MSC.Nastran for Windows,
MSC.Dytran, MSC Working Model Products, MSC.FEA, MSC.AFEA, MSC.AKUSMOD,
MSC.Construct, MSC.Patran, MSC.SuperModel, MSC.FlightLoads, MSC.Ultima, the MSC
V5i family, MSC.Fatigue and MSC.Actran.”  Additionally, MSC.Nastran shall mean
(i) MSC.Nastran v.2001, that being the version most current as of August 14,
2002, the date the agreement containing the Consent Order was accepted for
public comment by the Commission, and in addition shall include (ii) MSC.Nastran
2001 v.9 (“2001 v.9”) in the form it exists as of April 1, 2003, and (iii) any
subsequent Minor Commercial Version of MSC.Nastran v.2001 released by MSC during
the period and pursuant to the circumstances described in Schedule B. 
Notwithstanding anything to the contrary with respect to all items described in
(i)-(iii) UGS shall have the same License, Licensed Rights and other rights as
it is to receive with respect to the Licensed Rights hereunder and such items
shall also be considered part of the Licensed Rights of MSC.Nastran.  The
software contained in 2001 v.9 and any subsequent Minor Commercial Version
contains portions that are not contained in the version of MSC.Nastran 2001 most
current as of August 14, 2002, and MSC is therefore not obligated to provide
such portions pursuant to the Consent Order.

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

1.16                        “Nastran” has that meaning given in the Consent
Order, which is “the finite element analysis solver software first developed by
the U.S. National Aeronautics and Space Administration (“NASA”) during the
1960’s to perform structural analysis for NASA projects, which was thereafter
released by NASA into the public domain to allow broader use and commercial
development.  The term includes not only the version of the Nastran software
that NASA has placed in the public domain, but also the proprietary versions of
the software developed and enhanced by private parties based on the source code
made available by NASA.”

 

1.17                        “Object Code” or “Executable Code” means the
fully-compiled version of a software program that can be executed by a computer
and used by an End-User without further compilation.

 

1.18                        “Person” means any natural person, partnership,
corporation, company, association, trust, joint venture or other business or
legal entity, including any governmental agency.

 

1.19                        “Relating to” means in whole or in part
constituting, containing, concerning, discussing, describing, embodying,
analyzing, identifying, or stating.

 

1.20                        “Software” means any type of computer code,
including, but not limited to, Source Code, Object Code, executable programs,
software scripts, modules, add-ons, patches, library functions, object
libraries, test programs, test results, regression test software, interfaces
with Complimentary Software, enhancements, customizations, development tools,
development environments, and proprietary programming languages.

 

1.21                        “Source Code” means the human-readable version of a
software program that can be compiled into Object Code or Executable Code.

 

1.22                        “Third Party Software” means any of the Licensed
Rights that are licensed by a third party to MSC for inclusion in the Licensed
Rights under terms that would prevent MSC from conveying, licensing,
sublicensing or assigning such rights to UGS.  MSC represents that a complete
and accurate list of Third Party Software as of February 1, 2003 is included in
Schedule C hereto.

 

1.23                        “Trademark Usage Guidelines” means the requirements
and quality control standards for the use of Licensed Marks (as set forth in
Schedule D hereto).

 

1.24                        “UAI” means the entity formerly known as Universal
Analytics, Inc., a California corporation, which was acquired by MSC on or about
June 24, 1999.

 


ARTICLE II:  GRANT

 

Subject to and in accordance with the terms and conditions of this Agreement and
contingent upon final approval of this Agreement by the Commission, MSC grants
to UGS the following licenses:

 

2.1                               License to Licensed Rights.  MSC grants to UGS
the following perpetual, worldwide, royalty-free, non-exclusive license to use,
market, sublicense, distribute the Licensed Rights and prepare Derivative Works
thereof, without restriction and without further remuneration to MSC (including,
without limitation, all rights set forth in Sections 2(a) – 2(e) of Schedule B,
hereto):

 

2.1.1                     License to MSC.Nastran.  MSC grants to UGS a
perpetual, worldwide, royalty-free, non-exclusive license, under all
Intellectual Property and other property rights owned or

 

3

--------------------------------------------------------------------------------


 

licensed by MSC relating to MSC.Nastran, to use, market, sublicense, distribute
and prepare Derivative Works without restriction and without further
remuneration to MSC.

 

2.1.2                     License to UAI Intellectual Property.  MSC grants to
UGS a perpetual, worldwide, royalty-free, non-exclusive license, under all of
MSC’s Intellectual Property acquired by MSC as a result of the acquisition of
UAI to use, market, sublicense, distribute and prepare Derivative Works without
restriction and without further remuneration to MSC.  The foregoing license
shall include rights in and to any versions of Nastran and any other computer
software acquired by MSC as a result of the Acquisition of UAI.

 

2.1.3                     License to CSAR Intellectual Property.  MSC grants to
UGS a perpetual, worldwide, royalty-free, non-exclusive license, under all of
MSC’s Intellectual Property acquired by MSC as a result of the acquisition of
CSAR to use, market, sublicense, distribute and prepare Derivative Works without
restriction and without further remuneration to MSC.  The foregoing license
shall include rights in and to any versions of Nastran and any other computer
software acquired by MSC as a result of the Acquisition of CSAR.

 

2.1.4                     Assignment and Sub-License.  UGS shall have the right
to assign and/or sub-license all or any part of its rights under the License to
the Licensed Rights to other persons without limitation, including but not
limited to the right to sub-license as UGS may see fit for the purposes of
establishing a system for the sale or distribution of the Licensed Rights.  In
addition, UGS may assign or transfer all of its other rights hereunder,
including any rights subject to confidentiality, provided that any assignment or
transfer by UGS of any rights or obligations under this Agreement, other than
the Licensed Rights and Trademark License, shall be subject to the prior written
consent of such assignee to be bound by the applicable terms and conditions of
this Agreement (a copy of which consent shall be provided to MSC).

 

2.2                               Third Party Licenses.  If any of MSC’s rights
in any of the Licensed Rights are licensed from any third party under terms that
would prevent MSC from conveying, licensing, sublicensing or assigning such
rights to UGS, then MSC shall obtain, no later than the Divestiture Date, the
agreement of the third party to the licensing of such rights to UGS, on
substantially the same terms and conditions as to those granted to MSC.  Once
MSC satisfies this obligation, it shall have no continuing obligation hereunder.

 

2.3                               Trademark License.  For a period of three (3)
years from the Divestiture Date, MSC grants to UGS a limited, non-exclusive
license to use the Licensed Marks for the sole purpose of identifying UGS as a
licensee of the Licensed Rights and/or as a source of products that incorporate
and/or are covered by such Licensed Rights (the “Trademark License”).  UGS
agrees that at no time shall it state that it is an exclusive licensee of the
Licensed Rights.  All rights granted under this Section 2.3 shall be subject to
and conditioned upon UGS’s full compliance with the Trademark Usage Guidelines
(including the quality control provisions thereof) set forth in Schedule D
hereto.  The foregoing license to the Licensed Marks shall be fully
sub-licensable, provided that any sub-licensees shall obtain only those rights
to use the Licensed Marks granted herein.

 

2.3.1                     Limitations.  Nothing contained herein shall be
interpreted or construed as: (i) limiting UGS’s right to use “NASTRAN” or any
other marks in the public domain or that are not otherwise owned by or on behalf
of MSC; (ii) providing UGS with any ownership interest or right to use any
trademarks servicemarks, or trade names owned by or on behalf of MSC that do not
qualify as Licensed Marks; or (iii) providing UGS with any ownership rights in,
to or under any of the Licensed Marks.

 

4

--------------------------------------------------------------------------------


 

2.3.2                     Distribution Partners.  In accordance with the terms
set forth in Section 2.3, UGS may permit its Distribution Partners to reproduce
and disseminate copies of materials produced by UGS.

 

2.4                               Customer Files.  MSC grants to UGS the right
and license to use one copy of all customer files and information described in
Section 4.1 of this Agreement.  All such customer files and information shall be
treated as Confidential Information pursuant to the obligations set forth in
Section 12, unless such customer specifically, and in writing, waives the
confidentiality restrictions or protections to be afforded such files.

 

2.5                               Ownership.  With the exception of those
non-exclusive rights granted under this Agreement, all right, title and interest
in, to and under the Licensed Rights and Intellectual Property is and will
remain solely and exclusively owned by MSC.  Notwithstanding the foregoing and
without limiting UGS’ rights under this Agreement, UGS shall have the right,
pursuant to Section 11.2, to protect the Licensed Rights granted hereunder
including by taking action to protect such Licensed Rights against such parties
who undertake any unauthorized use of the Licensed Rights, regardless of whether
such unauthorized users are sublicensees of UGS.

 

2.6                               Rights to Derivative Works.  All Derivative
Works of the Licensed Rights created by or on behalf of UGS shall be owned by
UGS, provided however, that MSC shall at all times retain ownership of the
underlying MSC work upon which any such Derivative Work is based (but shall not
acquire any other rights with respect to such Derivative Works).

 


ARTICLE III:  TECHNICAL ASSISTANCE, INFORMATION, PERSONNEL

 

3.1                               Technical Assistance.  For a period of twelve
(12) months following the date on which MSC has completed the transfer of all
Licensed Rights and other documents and information required to be transferred
to UGS under this Agreement, UGS shall have the right to obtain from MSC, upon
reasonable notice and at reasonable times and levels, such personnel,
information, technical assistance, advice and training to UGS as are necessary
or appropriate to effectuate the purposes of this Agreement and of the Decision
and Order; provided that MSC shall be under no obligation to provide any such
personnel, information, technical assistance, advice or training related to the
Intellectual Property acquired by MSC as a result of the acquisitions of UAI and
CSAR.  Such assistance shall include reasonable consultation with knowledgeable
employees of MSC to ensure that the personnel of UGS are appropriately trained
to enable UGS to maintain, develop and support the Licensed Rights in a manner
comparable to MSC.

 

3.2                               Costs & Expenses.  MSC shall charge, and UGS
agrees to pay, within thirty (30) days of receipt of invoice from MSC, MSC’s own
direct, out-of-pocket expenses of labor and travel in providing such assistance,
not including overhead or administration expenses.

 


ARTICLE IV:  CUSTOMER & EMPLOYEE INFORMATION

 

4.1                               Customer, Marketing and Sales Information. 
Promptly following the execution of this Agreement by both parties, assuming the
Agreement has been approved by the Commission, MSC will give to UGS a copy or
copies, in such form or format as may be necessary or appropriate to enable UGS
to utilize them, of the following: (i) all customer files acquired by MSC as a
result of the acquisitions of UAI and CSAR, and (ii) all marketing information,
sales training materials, and current (as of the Effective Date) customer lists,
customer contact information, and customer support log database contents
relating to customers who use MSC.Nastran in the United States.

 

5

--------------------------------------------------------------------------------


 

4.2                               Employee Information. No later than one week
after both parties execute this Agreement, MSC shall provide UGS with the
following lists, stating each individual’s name, position, business address and
business telephone number, to the extent known by MSC:

 

4.2.1                     A list of all non-clerical employees of MSC in the
United States who are then currently involved in the design, development,
maintenance or customer support of MSC.Nastran;

 

4.2.2                     To the extent permissible under applicable laws and
with the permission of such individuals (which permission MSC shall in good
faith seek promptly after execution of the Agreement Containing Consent Order),
a list of all former non-clerical employees of MSC in the United States who at
any time since June 24, 1999, were involved in the design, development,
maintenance, customer support, sales or marketing of MSC.Nastran; and

 

4.2.3                     To the extent permissible under applicable laws and
with the permission of such individuals (which permission MSC shall in good
faith seek promptly after execution of the Agreement Containing Consent Order),
a list of all former non-clerical employees of UAI and CSAR who were employed by
either of those firms at any time within two years prior to the firms’
respective acquisitions by MSC.

 

4.3                               Personnel Files.  Upon receiving reasonable
notice from UGS, MSC shall make available to UGS, for inspection during MSC’s
normal business hours, the personnel files and other documentation relating to
the individuals identified pursuant to Section 4.2 to the extent permissible
under applicable laws, with the permission of such individuals (which permission
MSC shall in good faith seek promptly after execution of the Agreement
containing Consent Order).

 

4.4                               Interviews.  For a period of six (6) months
following the date on which MSC has completed the transfer of all Licensed
Rights and other documents and information required to be transferred to UGS
under this Agreement, MSC shall provide UGS with an opportunity to interview
such individuals identified pursuant to Section 4.2.1 and negotiate employment
with any of them and shall cooperate with UGS in effecting transfer to UGS of
any such employee who chooses to transfer to UGS.  MSC shall not prevent,
prohibit or restrict or threaten to prevent, prohibit or restrict any such
individual who was employed by MSC from working for UGS and shall cooperate with
UGS in effecting transfer to UGS of any such employee who chooses to transfer to
UGS.    Notwithstanding the foregoing, nothing contained herein shall require or
obligate MSC to coerce, force or otherwise induce any individual to partake in
interviews with and/or transfer to UGS hereunder against their will.

 

4.5                               Employee Non-Compete and Confidentiality
Restrictions.  MSC shall not offer any incentive to any employees to decline
employment with UGS or to accept other employment by MSC; shall eliminate any
non-compete restrictions that would otherwise prevent employment of such
employees by UGS; and shall eliminate any confidentiality restrictions that
would prevent employees who accept employment with UGS from using or
transferring to UGS any information or Intellectual Property that is in the
employee’s memory or that is part of the Licensed Rights.  MSC shall pay, for
the benefit of any employees transferring to UGS, all accrued bonuses, vested
pensions and other accrued benefits to the extent they have vested (pursuant to
and in accordance with the practices and policies of MSC) as of the date of any
such transfer.  UGS is not required to offer employment to or hire employees of
MSC.

 

4.6                               Protected Information.  Notwithstanding the
provisions of Section 4.5, to the extent provided by contract, statutory law or
common law, MSC is entitled to seek from UGS and/or the former MSC

 

6

--------------------------------------------------------------------------------


 

employee(s) any damages incurred as a result of the transfer of MSC’s
Intellectual Property other than the Intellectual Property that is part of the
Licensed Rights.  However, MSC shall not seek damages from UGS or the employee
related solely to the employee’s use of information in the employee’s memory. 
Nothing in this Agreement shall: (i)  restrict MSC from protecting or asserting
in good faith MSC’s attorney-client or work product privileges; (ii) prevent MSC
from withholding any information on grounds of such good faith assertion of
privilege; or (iii) prevent MSC from withholding any information on the basis of
a bona fide national security interest.

 


ARTICLE V:  PAYMENT

 

5.1                               Divestiture Fee.  As monetary consideration
for the divestiture set forth in the Consent Order (attached as Exhibit 1
hereto), UGS shall pay a Divestiture Fee to MSC as set forth in Schedule A,
hereto.

 

5.2                               Other Costs and Expenses.  Within thirty (30)
days of invoice by MSC, UGS shall pay MSC all of MSC’s direct, out-of-pocket
expenses incurred pursuant to Section 3.2, which MSC is entitled to recover from
UGS pursuant to the Consent Order or the terms of this Agreement.

 

5.3                               [*]

 


ARTICLE VI:  DELIVERY & ACCEPTANCE

 

6.1                               MSC agrees to deliver copies of the Licensed
Rights and other items required to be delivered to UGS under this Agreement in
any format as may be necessary or appropriate to enable UGS to utilize such
items, including but not limited to:

 

6.1.1                     Those portions of the Licensed Rights comprised of
Software shall be delivered in electronic format on compact disks (CD) and

 

6.1.2                     Those portions of the Licensed Rights not comprised of
Software or other items required to be delivered to UGS under this Agreement
shall be delivered either in their original form, unless to do so would be
impractical, in which case MSC may deliver copies thereof in lieu of originals. 
To the extent an electronic copy of any portion of the Licensed Rights exists,
MSC agrees to deliver it to UGS in such form.

 

6.2                               The Licensed Rights and other items required
to be delivered under this Agreement by MSC  (including, without limitation, the
Trademark Usage Guidelines set forth in Schedule D hereto) shall be delivered by
MSC and accepted by UGS pursuant to the delivery and acceptance terms set forth
in Schedule B hereto.

 


ARTICLE VII:  TERM & TERMINATION

 

7.1                               Term.  This Agreement shall commence on the
Effective Date and continue in full force and effect until such time as both
parties have fulfilled their obligations hereunder.

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

7.2                               Expiration.  The following provisions shall
survive expiration of this Agreement: Sections 2.1, 2.5, 2.6 and 4.6 as well as
Articles 1 and VII – XIV. Expiration shall not affect the Licensed Rights
granted to UGS hereunder or its obligations related thereto.  No expiration of
this Agreement shall relieve either party for any material breach of its
obligations and/or resulting liability hereunder.  Following the Closing Date no
party shall have the right to terminate this Agreement.

 


ARTICLE VIII:  REPRESENTATIONS & WARRANTIES

 

8.1                               Mutual Representations & Warranties.  Each
party represents and warrants to the other party that:

 

8.1.1                     such party has been duly incorporated and is validly
existing under the laws under which such party is incorporated;

 

8.1.2                     such party has the full corporate right, power and
authority to enter into this Agreement and to perform the acts required of it
hereunder;

 

8.1.3                     the execution of this Agreement by such party, and the
performance by such party of its obligations and duties hereunder, do not and
will not violate any agreement to which such party is a party or by which it is
otherwise bound; and

 

8.1.4                     when executed and delivered by such party, this
Agreement will constitute the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms.

 

8.2                               MSC Representations & Warranties.  MSC hereby
represents and warrants that, to the best of its knowledge, no third party holds
a claim (whether or not such third party has asserted it as of the date of this
Agreement) of: (i) ownership or misappropriation with respect to MSC’s
Intellectual Property hereunder; or (ii) infringement with respect to the use of
the Licensed Rights hereunder in the same manner that MSC uses the Licensed
Rights as of the Effective Date.

 

8.3                               NO OTHER WARRANTIES; DISCLAIMER.  EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, UGS HEREBY ACKNOWLEDGES THAT THE LICENSED
RIGHTS AND INTELLECTUAL PROPERTY OF MSC ARE PROVIDED ON AN “AS IS” BASIS.  MSC
HEREBY SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, REGARDING THE LICENSED RIGHTS AND OTHER SUBJECT MATTER CONTEMPLATED BY
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION: (I) ANY IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER IMPLIED
WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE; AND (II) ANY
EXPRESS OR IMPLIED WARRANTIES AND/OR REPRESENTATIONS THAT ANY PRODUCT,
APPLICATION OR SERVICE IMPLEMENTING THE LICENSED RIGHTS AND/OR INTELLECTUAL
PROPERTY OF MSC WILL NOT INFRINGE INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD
PARTY.

 

Article IX:  Indemnification

 

9.1                               Indemnification by MSC.  MSC will defend, at
its expense, any action brought against UGS to the extent that it is based upon
a claim that any Software furnished hereunder infringes a United States patent
or a United States trademark or any copyright under any Berne convention member
country, or violates any third party trade secret or other intellectual property
right or proprietary

 

8

--------------------------------------------------------------------------------


 

right and MSC will pay all judgments, costs, expenses and damages finally
awarded against UGS, provided that MSC is given prompt written notice of such
claim and is given all  reasonable information, assistance, and the authority to
defend or settle the claim up to the maximum indemnifiable amount equivalent
with the liability limit set forth in Section 10.2.  UGS shall have the option
to engage counsel of its choosing to assist UGS in the defense of any such
claim, provided that UGS shall be responsible for paying all fees, costs and
expenses associated therewith.

 

MSC, at its option, will obtain for UGS the right to continue using, or will
replace or modify the Software involved so it becomes noninfringing provided it
will provide equivalent functionality.

 

MSC will have no obligation under this Section if the alleged infringement or
violation is (i) based upon the use of the Software in combination with other
software not furnished by MSC or (ii) is based upon the Software as modified UGS
or its agents, if with respect to (i) and (ii) such alleged infringement or
violation would not have occurred except for such combined use or modification.

 

Nothing in this Section 9.1 shall be interpreted to excuse performance by MSC of
its obligations under Section 2.2. of  this Agreement.

 

9.2                               Indemnification by UGS.  UGS will indemnify,
defend and hold MSC, its officers, directors, employees, agents, distributors,
licensees and affiliates, harmless against all judgments, costs, expenses and
damages arising from any claim, suit, action or proceeding (collectively a
“claim”) based on: (i) any claim that the Derivative Works or other enhancements
or modifications to the Licensed Rights created by or on behalf of UGS, or UGS’s
exercise of the Licensed Rights granted hereunder in combination with
Intellectual Property or other items not provided by MSC, infringe the
copyright, patent and/or other intellectual property rights of a third party and
such claim would not have arisen but for the combination; and (ii) any third
party claim resulting from or in connection with this Agreement, including
without limitation, third party product liability claims and/or other claims
brought by third parties based on damage to property or injury or death to
Persons resulting from or in connection with results UGS or any End-User has
obtained through the negligent use or misuse of products that embody and/or are
covered by the Licensed Rights or any portion thereof.

 


ARTICLE X:  LIMITATION OF LIABILITY

 

10.1                        UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE
TO THE OTHER FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES (EVEN IF THEY HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES), ARISING FROM ANY PROVISION OF THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, LOSS OF REVENUE OR ANTICIPATED PROFITS OR LOST BUSINESS.

 

10.2                        WITH THE EXCEPTION OF MSC’S REPRESENTATIONS UNDER
SECTION 8.2, EITHER PARTY’S ENTIRE LIABILITY FOR ALL CLAIMS OR DAMAGES ARISING
OUT OF OR RELATED TO THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION, WHETHER
IN CONTRACT, EQUITY, NEGLIGENCE, INTENDED CONDUCT, TORT OR OTHERWISE, WILL BE
LIMITED TO AND WILL NOT EXCEED, IN THE AGGREGATE FOR ALL CLAIMS, ACTIONS AND
CAUSES OF ACTION OF EVERY KIND AND NATURE, [*].  IN NO EVENT WILL THE MEASURE OF
DAMAGES PAYABLE BY EITHER PARTY INCLUDE, NOR WILL EITHER PARTY BE LIABLE FOR,
ANY AMOUNTS FOR LOSS OF INCOME, PROFIT OR SAVINGS OR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES OF ANY PARTY, INCLUDING
THIRD PARTIES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES IN ADVANCE, AND ALL SUCH

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

DAMAGES ARE EXPRESSLY DISCLAIMED. [*]. NOTWITHSTANDING THE FOREGOING, THE
PARTIES EXPRESSLY ACKNOWLEDGE THAT MONETARY DAMAGES ARE AN INADEQUATE REMEDY FOR
THE BREACH OF EITHER PARTY’S RIGHTS OR OBLIGATIONS UNDER ARTICLE II (“GRANT”),
WHICH SHALL ALSO BE GOVERNED BY AND SUBJECT TO THE ADDITIONAL REMEDIES SET FORTH
IN SECTION 11.1 (“INJUNCTIVE RELIEF & SPECIFIC PERFORMANCE”).

 


ARTICLE XI:  INJUNCTIVE RELIEF, SPECIFIC PERFORMANCE & ENFORCEMENT PROCEEDINGS

 

11.1                        Injunctive Relief & Specific Performance.  The
parties acknowledge that damages may not be an adequate remedy in the event of
any breach of this Agreement by either party.  Therefore, the parties agree
that, in addition to any other remedies either party may be entitled to at law
or equity, each party will be entitled to injunctive relief to stop the breach
of any provision of this Agreement by the other party, its officers, agents,
employees, assignees or licensees, or to an order requiring specific performance
of a term or obligation under this Agreement.  Notwithstanding the foregoing,
the rights granted to UGS in Sections 2.1 through 2.3 may not be revoked or
terminated by MSC as a remedy for default by UGS.

 

11.2                        Enforcement Proceedings.  In the event that any
party hereto believes there has been any infringement by an unlicensed third
party of any of the Licensed Rights and/or Intellectual Property hereunder and
such party wants to bring an Action under this Section 11.2, such party shall
promptly notify the other party hereto and provide such information as is
available to confirm such infringing activity.  Any action to terminate
infringing activity (an “Action”), shall be governed by the following procedures
and guidelines:

 

(a)              Action by MSC.  MSC shall have the first option (but not the
obligation) to take any Action that it deems appropriate to terminate the
foregoing infringing activity (including, without limitation, the initiation of
legal proceedings, settlement discussions and/or sublicense negotiations), in
which case UGS shall provide MSC with all reasonable assistance connection
therewith and MSC shall reimburse UGS for its reasonable out-of-pocket costs
related to such assistance (not including any attorneys fees or costs incurred
by UGS).  Notwithstanding the foregoing, MSC shall use commercially reasonable
efforts to avoid any settlement of an Action upon terms that would: (i) limit
the scope of protection afforded by the Licensed Rights or Intellectual
Property; (ii) compromise the validity or enforceability of the Licensed Rights
or Intellectual Property; (iii) limit the scope of rights granted to UGS
hereunder; (iv) constitute a concession or an admission regarding the rights or
privileges of any party to this Agreement with respect to the Licensed Rights or
Intellectual Property; or (v) impose any obligation on UGS (including, without
limitation, any obligation to make any payment or forego the collection of any
royalties or other payments). MSC shall be responsible for all costs, fees and
expenses directly related to any such Action (collectively, the “Direct Costs”),
which shall expressly exclude any attorney’s fees and/or other expenses (the
“Other Expenses”) incurred by UGS.

 

(b)              Action by UGS.  If MSC provides written notice of its decision
not to initiate an Action, then UGS shall have the option (but not the
obligation) to take any Action that it deems appropriate to terminate the
infringing activity (including, without limitation, the initiation of legal
proceedings and/or settlement discussions), in which case MSC shall provide UGS
with all reasonable assistance in connection therewith (including, without
limitation, being joined as a named party in any legal proceeding), and UGS
shall reimburse MSC for its

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

reasonable out-of-pocket costs related to such assistance (not including any
attorneys fees or costs incurred by MSC).  Notwithstanding the foregoing, UGS
shall not be entitled to settle any such Action (without the consent of MSC,
which it may withhold in its sole discretion) upon any terms that would: (i)
limit the scope of protection afforded by the Licensed Rights or Intellectual
Property; (ii) compromise the validity or enforceability of the Licensed Rights
or Intellectual Property; (iii) limit the scope of MSC’s rights hereunder; (iv)
constitute a concession or an admission regarding the rights or privileges of
any party to this Agreement with respect to the Licensed Rights or Intellectual
Property; or (v) impose any obligation on MSC (including, without limitation,
any obligation to make any payment or forego the collection of any royalties or
other payments).  UGS shall be responsible for all Direct Costs hereunder as
well as all Other Expenses incurred by MSC in connection therewith.

 

(c)              Allocation of Damages.  In the event that an Action results in
monetary damages, MSC shall allocate said damages as follows: (i) reimbursement
of all Direct Costs; (ii) reimbursement of Other Expenses; (iii) any remaining
monetary damages (excluding exceptional, punitive and/or treble damages) shall
be allocated and distributed equally between the parties; and (iv) any
exceptional, punitive and/or treble damages shall be paid to MSC, which MSC
shall then allocate equally with UGS in the event UGS took the lead in
prosecuting such Action pursuant to Section 11.2(b).

 


ARTICLE XII:  CONFIDENTIALITY

 

12.1                        Prior to the execution of this Agreement, the
parties have executed a Confidential Information and Non-Disclosure Agreement
(“NDA”), dated October 3, 2002.  This NDA is hereby incorporated by reference in
this Agreement and shall effectuate confidentiality provisions for this
Agreement.  Notwithstanding the foregoing, to the extent Confidential
Information disclosed by MSC to UGS is contained in the Licensed Rights or is
provided to UGS as part of Technical Assistance relating to the Licensed Rights,
the UGS confidentiality obligations under the NDA shall not apply to such
Confidential Information.

 

In addition, the parties agree to maintain the terms of this Agreement in
confidence except as may be required by law and to the extent the parties are
required to disclose terms of this Agreement they shall only provide terms to
the extent so required.  The parties agree to cooperate in advance with respect
to any disclosure.

 


ARTICLE XIII:  EXPORT CONTROL

 

13.1                        Compliance.  This Agreement is subject to all United
States government laws, regulations, orders or other restrictions regarding
export from the United States of services, commodities, software, technology or
derivatives thereof, as such laws, regulations, orders, or other restrictions
may be enacted, amended or modified from time to time. Notwithstanding anything
to the contrary in this Agreement, UGS will not directly or indirectly,
separately or as part of a system, export or re-export any MSC services,
commodity, software, technology or derivatives thereof or permit the shipment of
same without obtaining the required approvals, if any, from the relevant
governmental agency.  UGS will comply with all applicable export, re-export and
import control laws and regulations.  UGS shall, at its own expense, obtain all
export licenses and approvals required by any government and shall comply with
all applicable laws, rules, policies and procedures of the United States
Government.

 

13.2                        Indemnification.  UGS hereby agrees to defend,
indemnify and hold MSC, its agents, officers, directors, affiliates and
employees, harmless from and against any damages or expenses incurred by MSC as
a result of  any violation of such laws or regulations by UGS or any of its
agents, officers, directors or employees.  MSC, at UGS’s sole cost and expense,
will provide

 

11

--------------------------------------------------------------------------------


 

reasonable cooperation and assistance with UGS’s requests to provide
documentation, certificates and other material necessary to obtain the required
United States licenses and permits for the export of the Licensed Products.

 


ARTICLE XIV:  MISCELLANEOUS

 

14.1                        Waiver.  Any of the provisions of this Agreement may
be waived by the party entitled to the benefit thereof.  Neither party shall be
deemed, by any act or omission, to have waived any of its rights or remedies
hereunder unless such waiver is in writing and signed by the waiving party, and
then only to the extent specifically set forth in such writing.  A waiver with
reference to one event shall not be construed as continuing or as a bar to or
waiver of any right or remedy as to a subsequent event.  The failure of either
party to require performance by the other party of any provision hereof shall
not affect the full right to require such performance at any time thereafter;
nor shall the waiver by either party of a breach of any provision hereof be
taken or held to be a waiver of the provision itself.  No waiver by UGS shall
operate to excuse any obligation MSC may otherwise have to perform pursuant to
the Consent Order, or excuse UGS from accepting MSC’s performance of its
obligations under the Consent Order or this Agreement.

 

14.2                        Relationship of the Parties.  The Parties are
independent contractors, each party acting as a principal for its own account
and at its own expense and risk.  No partnership or joint venture is intended to
be created by this Agreement, nor any principal-agent or employer-employee
relationship.  Neither Party has, and neither Party shall attempt to assert, the
authority to make commitments for or to bind the other Party to any obligation.

 

14.3                        Governing Law; Jurisdiction.  This Agreement shall
be interpreted and construed in accordance with the laws of the State of
California, without regard to its conflicts of law principles.  Each party
hereby consents and submits to the personal jurisdiction of the United States
and the state and federal courts located in California, and expressly agrees
that the venue for any action arising under this Agreement shall be the
appropriate court within the Central District of California or the state courts
located in Orange County, California.

 

14.4                        Notices.  Except as otherwise provided herein, any
notice or other communication to be given hereunder shall be in writing and
shall be (as elected by the party giving such notice): (i) personally delivered;
(ii) transmitted by postage prepaid registered or certified airmail, return
receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier or service; or (iv) sent via facsimile, with a confirmation
copy sent via first class mail.  Unless otherwise provided herein, all notices
shall be deemed given on: (x) the date or receipt (or if delivery is refused,
the date of such refusal) if delivered personally or by courier; or (y) three
(3) days after the date of posting if transmitted by mail.  Either party may
change its address for notice purposes hereof not less than three (3) days prior
notice to the other party.  Notice hereunder shall be directed to a party at the
address for such party which is set forth below:

 

 

If to MSC:

 

MSC.Software Corporation

 

 

 

2 MacArthur Place

 

 

 

Santa Ana, California 92707

 

 

 

Attention: Thomas Baker

 

 

 

With a copy to: Legal Group

 

 

 

Fax: (714) 784-4056

 

 

 

 

 

 

 

 

 

If to UGS:

 

Unigraphics Solutions Inc.

 

 

 

2000 Eastman Drive

 

12

--------------------------------------------------------------------------------


 

 

 

 

Milford, Ohio 45150

 

 

 

Attention:  Jim Rusk

 

 

 

With a copy to: Legal Counsel

 

 

 

Fax:  (513) 576-5696

 

14.5                        Severability.  In the event that any provision of
this Agreement shall be unenforceable or invalid under any applicable law or be
so held by applicable court decision, such unenforceability or invalidity shall
not render this Agreement unenforceable or invalid as a whole, and, in such
event, such provision shall be changed and interpreted so as to best accomplish
the objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court decisions.

 

14.6                        Headings.  The section headings appearing in this
Agreement are inserted only as a matter of convenience and in no way define,
limit, construe, or describe the scope or extent of such section or in any way
affect this Agreement.

 

14.7                        Other Agreements.  As of the Effective Date, neither
Party shall agree to any contractual provision or term in any agreement with any
third party that contains a provision or term, the performance of which would
constitute a material breach of this Agreement.

 

14.8                        Schedules and Exhibits.  The following Schedules,
attached to this Agreement, are incorporated by reference in their entirety:

 

Schedule A:             Divestiture Fees

Schedule B:             Description of Licensed Software/Licensed Rights

Schedule C:             Third Party Software

Schedule D:             Licensed Trademarks

 

Exhibit 1:                           Decision and Order

Exhibit 2:                           Non-Disclosure Agreement (NDA)

 

14.9                        Entire Agreement.  This Agreement shall not be
modified or amended except by a subsequently dated written amendment signed on
behalf of both MSC and UGS by their duly authorized representatives. This
Agreement (together with all Exhibits and Schedules attached hereto) constitutes
the entire agreement between the parties as to the subject matter hereof, and
all prior negotiations, representations, agreements and understandings (whether
written or oral) are merged into, extinguished by and completely expressed by
this Agreement with the exception of the Non-Disclosure Agreement (“NDA”)
attached as Exhibit 2 hereto and the Consent Order, both of which shall be
deemed to survive the execution of this Agreement.

 

14.10                 Modifications.  No waiver, modification, release or
amendment of any obligation under this Agreement will be valid or effective
unless in writing and signed by duly authorized representatives of both parties
hereto.

 

14.11                 Compliance with Consent Order.  Nothing in this Agreement
shall be interpreted to vary or contradict the terms of the Consent Order or to
excuse performance by MSC of its obligations thereunder.  To the extent it would
otherwise have the right to do so, UGS shall have the right to bring a claim to
enforce the rights to be granted to the Acquirer under the Consent Order.

 

14.12                 Press Release.  The parties shall reasonably cooperate
with each other in the issuance of any press release relating to this Agreement,
which shall be subject to the prior written approval of both parties hereto. 
Nothing contained herein shall prevent: (i) UGS from marketing Licensed

 

13

--------------------------------------------------------------------------------


 

Products in accordance with and subject to the terms and conditions of this
Agreement; or (ii) either party from issuing press releases or other disclosures
as may be required by law.

 

14.13                 Approval by FTC.  This Agreement is subject to final
approval of the FTC.  In the event that the FTC either (i) declines approval or
(ii) does not provide approval by June 30, 2003, then this Agreement and all
obligations hereunder shall be void ab initio – provided, however, that the
terms and conditions of the Non-Disclosure Agreement (“NDA” attached as Exhibit
2 hereto) shall remain in full force and effect and the parties shall comply
with their respective confidentiality and non-disclosure obligations thereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Divestiture and Software
License Agreement to be executed as of the Effective Date by their duly
authorized representatives.  Each party warrants that its executing
representative has the power and authority to sign this Agreement and to thus
bind its party.

 

 

MSC.SOFTWARE CORPORATION (“MSC”)

UNIGRAPHICS SOLUTIONS INC. (“UGS”)

 

 

By:

/s/ Frank Perna, Jr.

 

By:

/s/ Charles C. Grindstaff

 

 

 

Title:  Chairman and CEO

Title:  President, PLM Products

 

 

Date:  March 31, 2003

Date: April 7, 2003

 

14

--------------------------------------------------------------------------------


 

Schedule A

 

DIVESTITURE FEES

 

[*]

 

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

Schedule B

 

DESCRIPTION OF LICENSED SOFTWARE / LICENSED RIGHTS

 

“Licensed Rights” means:

 

1.               the following:

 

a.               all Intellectual Property and other property rights owned or
licensed by MSC relating to the version of MSC.Nastran that is most current as
of the date the Agreement Containing Consent Order is accepted by the Commission
for public comment;

 

b.              all Intellectual Property of any kind acquired by MSC as a
result of the Acquisition of UAI, including all rights in and to any versions of
Nastran and any other computer Software; and

 

c.               all Intellectual Property of any kind acquired by MSC as a
result of the Acquisition of CSAR, including all rights in and to any versions
of Nastran and any other computer Software.

 

2.               “Licensed Rights” includes but is not limited to, with respect
to each of the enumerated items set forth in the foregoing paragraph 1, the
following:

 

a.               all computer code, including standard versions and
user-modifiable versions, source code, object code, linear and nonlinear
solution sequences, object libraries, applications, features, enhancements,
optional modules, DMAP capabilities and features, program interfaces with
Complimentary Software, and MSC.Nastran Tool Kits, for all operating systems and
computer platforms;

 

b.              all Software programs, instructions, manuals, documentation,
scripts, development tools, development environments, proprietary programming
languages, designs, drawings, specifications, research data, problem resolution
protocols and all other Intellectual Property used to develop, upgrade,
maintain, test, enhance or add features, capabilities, elements or improvements
to the licensed items;

 

c.               all Software programs, instructions, manuals, documentation or
materials of any kind used or supplied to a user of any of the licensed items to
facilitate installation or operation of any of the licensed items, or to
facilitate migration or conversion by any user to or from any of the licensed
items;

 

d.              all executable programs, test problems, test results, regression
test Software, development support Software, interfaces with Complimentary
Software, APIs, manuals, guides, reports, and other documentation; and

 

e.               all other Intellectual property and intangible property rights
that may be reasonably necessary to facilitate the use by UGS of the Licensed
Rights for the purposes set forth in the Consent Order.

 

The Licensed Rights shall include all training materials related to the Licensed
Rights.

 

The Licensed Rights shall include all test material including all data
(including all test cases/test solves/input data decks) including all customer
generated or owned data (“Customer Test Information”) provided that Customer
test information shall be treated as confidential information. The Customer Test
Information will not include any personally identifiable information regarding
any specific customer.

 

The Licensed Rights shall include the following licensed Software:

 

MSC.Nastran 2001 v.9.

 

16

--------------------------------------------------------------------------------


 

In addition, if in the period from the date this Agreement is signed through
July 31, 2003, MSC releases a new Minor Commercial Version of MSC.Nastran (as
defined below), the parties agree that MSC shall provide to UGS the source code
that represents that minor version.

 

A new minor commercial version of MSC.Nastran shall mean the release of a
version of MSC.Nastran with a version number sequenced “2001 v.[x]” (“Minor
Commercial Version”).  Minor Commercial Version shall not mean any version of
MSC.Nastran with a version number sequenced “2003 v.[x].”  In addition, a new
Minor Commercial Version shall mean the version generally made available by MSC
to its clients as evidenced by shipment containing such new Minor Commercial
Version to an MSC client or clients that have entered into a license agreement
for the licensing of such new version.  A pre-release version made available to
clients for non-production use, for the purpose of testing, evaluation and/or
feedback (“Beta Version”) shall not be considered a commercial release and use
of a Beta Version by an MSC customer shall not constitute a basis for triggering
the condition described in the foregoing paragraph.  Beta Versions include
versions provided to clients as part of funded development and that have not
been made generally available to MSC’s clients as a commercial release.  Lastly,
a commercial release with a “build date” or date on which the code was compiled
and prepared for release shall not constitute a commercial release so long as
that version was not made available to MSC’s customers pursuant to the
commercial release conditions described above.

 

Delivery and Acceptance terms:

 

No later than five (5) business days following final approval by the Commission
of the divestiture to UGS of the Assets to be Divested,(1) as that term is
defined in the Consent Order, MSC shall deliver to UGS the Assets to be Divested
and all other materials and assets to be delivered hereunder, including the
Licensed Rights.  MSC agrees to deliver, and UGS agrees to accept delivery of
the Assets to be Divested and all other materials and assets to be delivered
hereunder at the following address:

 

EDS PLM
10824 Hope Street
Cypress, California  90630

 

UGS shall have five (5) business days following the date of delivery to inspect
the Assets to be Divested and all other materials and assets to be delivered
hereunder for the purpose of determining their accuracy and completeness.  If,
in UGS’ reasonable opinion, the materials delivered by MSC do not constitute a
complete inventory of the Assets to be Divested and all other materials and
assets to be delivered hereunder, it must immediately provide MSC notice in
writing, which notice shall specifically describe the materials UGS believes
remain to be provided.  In the event that UGS does not provide MSC with any such
written notice by the close of business on the third day following delivery by
MSC, then the materials shall be deemed accepted at the end of the fifth
business day following delivery,  but without prejudice to any of UGS’ rights
under the Agreement, and such date shall constitute the Closing Date.

 

Following the Closing Date, if upon the exercise of reasonable diligence, UGS
determines that an item that was meant to be included in the Assets to be
Divested or any other materials and assets to be delivered hereunder was not
included in the materials delivered by MSC, UGS shall retain the right to submit
a written request to MSC for such item, and MSC shall promptly deliver such item
or provide UGS with a written notice explaining why, in MSC’s reasonable
opinion, such item is not a part of the Assets To Be Divested and all other
materials and assets to be delivered hereunder.  Any such request for an item
shall not operate to re-establish a new Closing Date, which Closing Date shall
remain the one established

 

--------------------------------------------------------------------------------

(1) “Assets To Be Divested” has that meaning given in the Consent Order, and is
defined as: 1. a License to the  Licensed Rights; 2. such tangible embodiments
of the Licensed Rights (including but not limited to physical and electronic
copies) as may be necessary or appropriate to enable UGS to utilize the Licensed
Rights for the purposes set forth in the Consent Order; and 3. a copy or copies,
in such form or format as may be necessary or appropriate to enable UGS to
utilize them, of the following: a. all customer files acquired by MSC as a
result of the Acquisition of UAI and the Acquisition of CSAR; and b. all
marketing information, sales training materials, and current (as of the
Divestiture Date) customer lists, customer contact information, and customer
support log database contents relating to customers who use MSC.Nastran in the
United States.

 

17

--------------------------------------------------------------------------------


 

pursuant to the Delivery and Acceptance procedures set forth above.  Nothing
herein shall operate to waive or limit in any way MSC’s obligations, both under
this Agreement and under the Consent Order, to divest all of the Assets To Be
Divested and all other materials and assets to be delivered hereunder to UGS.

 

18

--------------------------------------------------------------------------------


 

Schedule C

 

THIRD PARTY SOFTWARE

 

[*]

 

 

--------------------------------------------------------------------------------

* Information for which confidential treatment has been requested pursuant to
Rule 24(b)(2) of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

SCHEDULE D

 


LICENSED TRADEMARKS


 

The Licensed Marks include the following registered trademarks:

 

1.               MSC.Nastran®

2.               MSC.Software Corporation®

3.               CSA®

4.               CSA/GENSA®

5.               CSAR/OPTIM2®

6.               CSAR/SIZING2®

 

MSC represents and warrants that, as of the Effective Date of this Agreement, it
owns no federally registered trademarks to the following names: “Universal
Analytics, Inc.” and “UAI” (collectively the “UAI Names”).  Furthermore, MSC
agrees that it will not object to or otherwise challenge the use of the UAI
Names, or any other trademarks or trade names of the Licensed Rights, by UGS for
the purposes set forth in Section 2.3 (Trademark License).

 

TRADEMARK USAGE GUIDELINES

 

Notice.  In connection with the use of the Licensed Marks, UGS will, for each
page or product surface on which a Licensed Mark is used, mark the use of the
Licensed Marks with the appropriate trademark symbol in accordance with
applicable law (e.g., “TM”, or “®”) and identify MSC as the owner of such marks.

 

20

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

DECISION & ORDER

 

[Omitted.  Immaterial to agreement.]

 

21

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

NON-DISCLOSURE AGREEMENT (NDA)

 

[Omitted.  Immaterial to agreement.]

 

22

--------------------------------------------------------------------------------